Exhibit 10.1

 

LOGO [g947299img1.jpg]

April 17, 2015

Lynn Theisen

C/O The Rowland Group

3 Riverway, Suite 525

Houston, Texas 77056

Dear Lynn:

It was a pleasure meeting with you and discussing the career opportunity and
your qualifications. I am pleased to offer you the position of Controller and
Principal Accounting Officer.

The following are the terms of our offer:

 

1) COMPANY OF EMPLOYMENT: M&l Electric (dba American Electric Technologies,
Inc.)

 

2) POSITION AND TITLE: Controller and Principal Accounting Officer

 

3) REPORTING TO: Andrew Puhala, Senior Vice President & CFO

 

4) CLASSIFICATION: Full-time, Level 1 employee.

 

5) GENERAL JOB RESPONSIBILITIES:

 

  a. Manage monthly, quarterly & annual close process and the timely and
accurate completion of financial statements, SEC reports and other statutory
filings.

 

  b. Provide oversight and direction for all accounting department functions.

 

  c. Establish and maintain a robust internal controller environment.

 

  d. Other duties as assigned by the Chief Financial Officer

 

6) COMPENSATION: The following are the elements of your compensation plan:

 

  a. Annual Salary: $145,000 paid semi-monthly

 

  b. Annual Cash Bonus: Eligible for an annual cash bonus of $20,000 based on
achievement of mutually agreed upon personal and corporate objectives. (Prorated
based on start date.)

 

  c. Annual Equity Bonus: In addition to the cash bonus, you are also eligible
for an annual equity bonus at a value of $10,000. The equity bonus is 20% fixed
based on employment and 80% variable based on the same mutually agreed upon
objectives as the annual variable cash bonus described above. The equity bonus
is prorated for 2015 based on your employment start date and subject to a four
year vesting schedule. The equity and cash bonus is subject to approval by the
Compensation Committee of the AETI Board of Directors. You must be employed by
the Company at the time the bonuses are distributed to receive any bonus.

 

  d. Company benefits: Upon meeting eligibility requirements, you will be
offered the standard Company employee benefits which include medical insurance,
401(k) retirement program, Employee Stock Purchase Plan, and mobile telephone
reimbursement policy according to the terms of the current Company policies and
procedures.

 

1



--------------------------------------------------------------------------------

  e. Vacation: You are eligible for 3 weeks’ vacation (prorated based on your
start date) and earned monthly per company vacation policy. Our Company policy
does not permit carry- overs or buy outs of unused vacation time.

 

  f. Confidentiality: You are requested to keep confidential all compensation
matters.

 

7) SUBSTANCE ABUSE TESTING: All applicants are required to undergo Substance
Abuse Screening.

 

8) EVALUATION PERIOD: All employees are subject to successfully completing an
initial ninety-day (90) evaluation period at which time your performance will be
evaluated.

 

9) EMPLOYMENT-AT-WILL: All employment with the Company is employment at-will.
Consequently you have the right to terminate your employment at any time for any
reason, and the Company retains the same right. Your tenure in this position is
dependent upon your individual performance as well as other factors such as
business conditions.

 

10) IMMIGRATION REFORM AND CONTROL ACT: The Immigration Reform and Control Act
of 1986 requires all employers to hire only American citizens and resident
aliens who are authorized to work in the United States. Therefore the Company
will verify your eligibility for employment. A list of acceptable documents
needed for presentation on the first day of employment can be found in your new
hire documents. If you do not have any of these required documents, you must
give evidence of having applied for them in order to satisfy the terms of the
Act. Without the aforementioned documents the Company cannot permit you to begin
your employment.

Lynn, I look forward to working with you and having you as a key member of the
team. This offer is valid until Wednesday, April 22, 2015. We would like you to
start your formal employment with the Company on or before May 4, 2015.

If you accept these terms, please sign and date a copy of this letter and return
one signed copy to me to start your employment with the company.

 

Sincerely,

LOGO [g947299img2.jpg]

Andrew L. Puhala

Sr. VP& CFO

American Electric Technologies, Inc.

I agree to employment by M&l Electric, Industries, Inc., on the foregoing terms.

 

 

 

Lynn Theisen

Date

 

2